Case 1:19-cv-10378-JMF Document 33-4 Filed 02/06/20 Page 1 of 6




          EXHIBIT 4
        Case 1:19-cv-10378-JMF Document 33-4 Filed 02/06/20 Page 2 of 6
                                 NATIONAL RAILRON?,fMliEl:l~CORPORATION
                                      RECEIUDUftil'L:it:. 1Uc:HY1U'::'l_}Massachusetts Avenue, NW, Washington, DC 20001




VIA FEDEX OVERNIGHT                                                                                     C ···y·
                                                                                                          ANlTRAK"


                                                                                                          --
                                                                                                                          .
December 29, 2017

Amtrak Trust HS-EDC-1
c/o Wilmington Trust Company, as Owner Trustee
Rodney Square North
1100 North Market Street
Wilmington, DE 19890-0001
Attention: Jacqueline Solone

Re:     Lease of Railroad Equipment, dated as ofNovember 6, 2000 (as
        amended and supplemented, the "Lease") between National
        Railroad Passenger Corporation ("Amtrak") and Amtrak Trust
        HS-EDC-1 ("Lessor")

Ladies and Gentlemen:

I am responding to your Notice of Lease Event of Default, dated December 15, 2017 (the
"December 15 Default Notice") relating to the above-referenced Lease. Capitalized terms
herein not otherwise defined are used as defined in the Lease.

In the December 15 Default Notice you allege that a Lease Event of Default has occurred and is
continuing due to (i) "the failure of Amtrak to pay Casualty Value within 5 Business Days of the
respective Casualty Value Determination Dates for each of the Locomotives that [Amtrak] has
retired from service" and (ii) "the failure of Amtrak to cure the Lease Defaults identified in the
Notice of Lease Default" from you to Amtrak, dated September 7, 2017 (the "September 7
Default Notice"), "within 30 days of Amtrak's receipt".

We are also in receipt of a copy of the Demand, dated December 15, 2017 (the "Demand"),
under the Guaranty Agreement, dated as of November 6, 2000, between HNB Investment Corp.
("HNB") and Export Development Corporation, pursuant to which HNB demands $92,947,365
based on the claim that such alleged Lease Events of Default have occurred and are continuing.

Please be advised that (i) Amtrak rejects the specific allegations referenced above, (ii) HNB is
well aware that no Lease Event of Default has occurred or is continuing, and (iii) Amtrak will
vigorously assert its contractual and legal rights in respect of any action taken by you or HNB
that adversely affects Amtrak.

I address the specific allegations below:

   1. That a Casualty Occurrence has occurred with respect to the Locomotives and Amtrak
      has failed to pay Casualty Value.

This allegation was not raised in the September 7 Default Notice; however, HNB, in a letter to
Amtralc dated November 21, 2016, asserted that Amtrak's decision to "retire" the Locomotives
"constitutes a Casualty Occurrence", and further threatened Amtrak that it would instruct you to
        Case 1:19-cv-10378-JMF Document 33-4 Filed 02/06/20 Page 3 of 6
                                NATIONAL RAILROAD PASSENGER CORPORATION
                                                           1 Massachusetts Avenue, NW, Washington, DC 20001




                                                                                               ANlTRAK"


                                                                                            ''•V"
send a formal notice of Lease Event of Default. Now, more than a year later, in the December 15
Default Notice, you assert that Amtrak's decision to remove the Locomotives from active service
constituted a determination by Amtrak that the Locomotives were ''unfit to provide intercity rail
service" and that "[o]nee the Locomotives are rendered unfit for commercial use from any cause
whatsoever during the Lease Term such event is considered a Casualty Occurrence ... ".

Amtrak rejects this allegation.

By letter to HNB dated November 29, 2016, Amtrak explained that the decision to remove the
Locomotives from active service and place them in reserve was due to Amtrak's purchase of new
Siemens ACS-64 locomotives. Nothing in the ensuing 13 months changes Amtrak's response,
and all current facts contradict the default allegation. Specifically, (i) Amtrak has made no
determination that the Locomotives are unfit for commercial use or that a Casualty Occurrence
has occurred, (ii) Amtrak has not taken any action that has rendered the Locomotives
permanently unfit or unavailable for service or that otherwise constitutes a Casualty Occurrence,
(iii) quite to the contrary, Amtrak has undertaken and is continuing a course of diligent
maintenance of the Locomotives consistent with its obligations under Section 12.1 of the Lease,
and (iv) locomotives of this type continue to be used by MARC in its commuter operations
(disproving any allegation that such locomotives as a type are unfit for commercial service).

   2. That the Lease Defaults alleged in the September 7 Default Notice are uncured and
      continuing.

The September 7 Default Notice alleges three Lease Defaults based on Amtrak's decision to
remove the Locomotives from active service - specifically, that:

        (i)     Amtrak is using the Locomotives in a manner not consistent with their design and
                intended use, in breach of Section 12.l(i) of the Lease;

        (ii)    By reason of Section 12.l(ii) of the Lease, Amtrak may only remove the
                Locomotives from service "while awaiting repair"; and

        (iii)   for some period following the removal from service in 2014, Amtrak maintained
                the Locomotives "with less care or scheduled for maintenance on a basis less
                frequent" than employed by Amtrak with respect to other rolling stock in breach
                of Section 12.l(ii).

Amtrak rejects these allegations.

The first two allegations can be summarized as follows: that Amtrak does not have the
contractual right to remove the Locomotives from active service for reasons other than for
maintenance or repair. As explained in Amtralc's letter of September 14, 2017, this allegation
misstates Amtrak's rights under the Lease.
        Case 1:19-cv-10378-JMF Document 33-4 Filed 02/06/20 Page 4 of 6
                                 NATIONAL RAILROAD PASSENGER CORPORATION
                                                             1 Massachusetts Avenue, NW, Washington, DC 20001




                                                                                              •··.·y·
                                                                                                 AJ\llTRAK"


                                                                                                -
The Lease does not require that Amtrak keep the Locomotives "in-service" nor does the Lease
prohibit taking the Locomotives out of service. Amtrak is continuing to use the Equipment in a
"manner consistent with the design and intended use of the Equipment" as it is required to do
under Section 12.l(i) of the Lease.

Section 12.l(ii) of the Lease, which you rely upon, does not prohibit Amtrak from making an
operational decision to remove its rolling stock from active service for any reason other than
maintenance or repair. Rather, Section 12.l(ii) is merely intended to address the specific
circumstance in which a locomotive or passenger car is pulled from service for required repair,
and, as a result, must be parked, pending active maintenance, which must be scheduled based on
several factors, including, but not limited to, shop availability, the procurement ofreplacement
parts and the batching of work.

Moreover, Section 12.l(ii) does not purport to address, nor does any other provision in the Lease
limit, Amtrak's right to make decisions, including but not limited to equipment utilization, based
on its operational requirements, equipment availability and suitability and other economic and
non-economic considerations. In this regard, Amtrak has the wholly uurestricted right, as it
deems appropriate, to deploy or hold idle any of its rolling stock in the scheduling of trains in
service. Amtrak rejects any allegation to the contrary.

With respect to the third allegation, regardless of what happened years ago, the on-the-ground
facts in 2017 refute any allegation that there is a continuing Lease Default, let alone a continuing
Lease Event of Default. Section 12.l(i) requires Amtrak to maintain the Locomotives, regardless
of whether the Locomotive is in active service or held in reserve. Section 13.l(v) of the Lease
provides that, even assuming there were a failure to perform certain material covenants of the
Lease (which is not the case), Amtrak has the right to cure any such default that is curable within
30 days, and if it is not capable of being cured within 30 days, it may be cured within 90 days of
when Amtrak received written notice of default. Additionally, in the case of a default involving
two locomotives or one Trainset, it may be cured within 365 days of the notice, so long as during
the applicable period Amtrak has been diligently attempting to cure any such alleged default. As
HNB should be aware, having conducted two inspections since this June, Amtrak is diligently
maintaining all eight Locomotives in accordance with the Lease. Within 90 days of receipt of
the September 7 Default Notice six Locomotives were - and they continue to be -- fully
operational, and the remaining two Locomotives are undergoing ordinary course maintenance
and service. In sum, Amtrak is doing what is required by the Lease. There has never been any
Lease Default, but even assuming there ever were one, it has been timely cured.
        Case 1:19-cv-10378-JMF Document 33-4 Filed 02/06/20 Page 5 of 6
                                 NATIONAL RAILROAD PASSENGER CORPORATION
                                                             1 Massachusetts Avenue, NW, Washington, DC 20001




                                                                                                 AMTRAK"


                                                                                             '•Y
 As stated above, Amtrak reserves all of its rights, powers and remedies under the Lease and
 applicable law, and nothing herein shall constitute a waiver thereof, with respect to any false or
 misleading statement by you in the December 15 Default Notice, the September 7 Default
 Notice, the Demand or in any other communication, or any action taken by you or HNB that
 adversely affects Amtrak's rights under the Lease.




 Sincerely,

----~~~_fj___
 Swati Sharma
 Vice President and Treasurer
      Case 1:19-cv-10378-JMF Document 33-4 Filed 02/06/20 Page 6 of 6
                             NATIONAL RAILROAD PASSENGER CORPORATION
                                                      1 Massachusetts Avenue, NW, Washington, DC 20001




                                                                                           AMTRAK"


                                                                                        "•Y
cc:   HNB Investment Corp., as Owner Participant
      c/o Philip Morris Capital Corporation
      225 High Ridge Road, Suite 300 West
      Stamford, CT 06905
      Attn: Alex Russo, Vice President

      Manufacturers and Traders Trust Company, as Indenture Trustee
      c/o Wihnington Trust Company (formerly Allfirst Bank)
      Rodney Square North
      100 North Market Street
      Wihnington, DE 19890-0001
      Attn: Corporate Trust Administration
            Lynette Hilgar, Relationship Manager

      Export Development Corporation, as Note Holder and Equity Guarantor
      151 0' Connor Street
      Ottawa, Canada KIA 1K3
      Attn: Loan Operations
            Danyelle Plunkett, Loan Services Officer

      Export Development Corporation, as Note Holder and Equity Guarantor
      151 0' Connor Street
      Ottawa, Canada KIA 1K3
      Attn: Sean Mitchell, Account Executive

      National Railroad Passenger Corporation
      Attn: William Feidt, Chief Financial Officer
      Attn: Jill M. Hinnner, Senior Associate General Counsel
